FILE COPY




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                           July 19, 2022

                                       No. 04-20-00125-CV

                                     PAY AND SAVE, INC.,
                                          Appellant

                                                v.

                                         Roel CANALES,
                                             Appellee

                    From the 229th Judicial District Court, Duval County, Texas
                                    Trial Court No. DC-16-371
                           Honorable Baldemar Garza, Judge Presiding


                                          ORDER

Sitting:         Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice
                 Lori I. Valenzuela, Justice
       This case was submitted by oral argument on October 20, 2021. On July 1, 2022,
Appellant moved this court for leave to file a post-submission letter brief. We granted
Appellant’s motion and filed its letter brief. See TEX. R. APP. P. 38.7.
       On July 15, 2022, Appellee filed an unopposed motion for leave to file a response to
Appellant’s post-submission letter brief with a requested due date of August 8, 2022.
        Appellee’s motion is conditionally granted. Appellee may file a responsive letter brief
not later than August 8, 2022, but this court will not delay issuing its opinion and judgment
pending receipt of Appellee’s letter brief.

           It is so ORDERED on July 19, 2022.
                                                                   PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT